 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters, Warehousemen, Garage Employees andHelpers Union Local 839, affiliated with the In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand Shurtleff & Andrews Constructors andFoley-Wismer & Becker and InternationalUnion of Operating Engineers, AFL-CIO,Local 370. Case 19-CD-347 and 19-CD-348May 1, 1980DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Shurtleff & Andrews Con-structors, herein called Shurtleff, and by Foley-Wismer & Becker, herein called Foley, allegingthat Teamsters, Warehousemen, Garage Employeesand Helpers Union Local 839, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and elpers of America,herein called Teamsters, violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employers to assign certain work to em-ployees represented by it rather than to employeesrepresented by the International Union of Operat-ing Engineers, AFL-CIO, Local 370, herein calledOperating Engineers.Pursuant to notice, a hearing was held beforeHearing Officer Joyce K. Lauritsen, on December3 and 4, 1979.1 All parties appeared and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employers,the Teamsters, and the Operating Engineers filedbriefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the basis of the entire record in this case,the Board makes the following findings:I. THE BUSINESS OF THE EMPLOYERSThe parties further stipulated, and we find, thatFoley is a joint venture engaged in construction atthe Hanford Nuclear Reservation. During the pastAll dates herein are in 1979, unless therwise idicted249 NLRB No. 10year, a representative period, its gross volume ofbusiness exceeded $500,000, and its purchases ofgoods from outside the State of Washington ex-ceeded $50,000.The parties stipulated, and we find, that Shurtleffis a State of Utah corporation engaged in steel con-struction work at the Hanford Nuclear Reserva-tion, Richland, Washington. During the past year,a representative period, its gross volume of busi-ness exceeded $500,000, and its purchases of goodsfrom outside the State of Washington exceeded$50,000.The parties also stipulated, and we find, thatboth Employers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theTeamsters and the Operating Engineers are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE DISPUTEA. Background and Facts of the DisputeIn August 1976, Shurtleff had a contract for theerection of steel on several large buildings in con-nection with the construction of Washington Nu-clear Power Units (herein WNP) I and 4 on theHanford Nuclear Reservation near Richland,Washington. Shurtleff assigned to a single employ-ee, represented by the Operating Engineers, the op-eration of cranes, cherrypickers, and hydra cranesused to pull floats, flatbed trailers, and other trail-ers at the jobsite. In April, Foley had a contractfor the assembly and connection of turbine gener-ators for WNP Units 1 and 4, and made the sameassignment to an employee represented by Operat-ing Engineers.More specifically, Shurtleff has a crane of about15-ton capacity, with large rubber wheels and four-wheel drive, which it uses for various purposes, in-cluding pulling Shurtleff's two 40-foot flatbed trail-ers, usually carrying equipment from its storageyard to the construction site. Foley has two similarcranes of about 15-ton capacity, which it uses forvarious purposes, including pulling Foley's three40-foot flatbed trailers. Shurtleff and Foley havealso used cranes to pull trailers of other sizes andeach has regularly assigned an employee represent-ed by Operating Engineers to operate the cranes.On November 1, Teamsters threatened to strikeShurtleff if a composite crew of an employee rep-resented by Teamsters and an employee represent-ed by Operating Engineers was not assigned when- TEAMSTERS, WAREHOUSEMEN. GARAGE EMPLOYEES AND HELPERS UNION LOCAL 839177ever cranes were used to pull floats, flatbed trail-ers, and other trailers, with the employee repre-sented by Operating Engineers actually operatingthe crane. On November 2, Teamsters struck andpicketed Shurtleff and continued such action untilNovember 12. On November 6, Teamsters madethe same threat to Foley. Teamsters later gave theparties assurances that it would not engage in fur-ther picketing "in the foreseeable future."B. The Work in DisputeThe dispute concerns a claim that when cranes,cherrypickers, and hydra cranes are used to pullfloats and flatbed trailers or other trailers at theEmployers' construction projects at the WNPUnits I and 4, on the Hanford Nuclear Reserva-tion, Richland, Washington, a composite crewcomposed of an operating engineer and a teamsterbe assigned with the operating engineer operatingthe crane, cherrypicker, hydra crane, or forklift-and the teamster performing hookup work; guidingand signaling work; performing trailer mainte-nance; and loading, unloading, and giving load tie-down assistance.C. Contentions of the PartiesOperating Engineers and Teamsters moved thatthe notice of hearing be quashed on the groundsthat there is no jurisdictional dispute betweenthem, and that, even if there is a dispute, the twoUnions have resolved the dispute on the basis thata composite crew consisting of an employee repre-sented by each Union would be assigned whencranes are used to pull trailers. Operating Engi-neers and Teamsters agree that the employee repre-sented by Operating Engineers will actually driveor operate the crane. Teamsters does not seek thiswork. Instead, as noted above, Teamsters claimsfor its members the hookup work, guiding and sig-naling work, trailer maintenance functions, andloading, unloading, and load tiedown assistancefunctions. No employees represented by OperatingEngineers perform the work sought by Teamsters-represented employees. Instead, this work is per-formed by the members of the craft with jurisdic-tion over the particular material to be loaded ontothe trailer at that particular time.To the contrary, the Employers argue (1) thatthere is a dispute between the employees represent-ed by the two Unions concerning whether or not acomposite crew will be assigned when a cranepulls a trailer; (2) that the Employers are notbound by any alleged resolution of the dispute be-tween the Unions; and (3) on the merits, only anemployee represented by Operating Engineersshould be used when a crane pulls a trailer.D. Applicablitity of the StatuteWe are of the opinion that the record in its en-tirety does not establish that a jurisdictional disputeexists herein which is cognizable under Section10(k) of the Act.There is no substantial evidence that the twogroups of employees before us are contending forthe work described above. Thus, Teamsters has ex-plicitly stated it has no interest in the work as-signed to employees represented by Operating En-gineers, i.e., the actual operation of the crane, andthe latter organization has claimed no work otherthan the operation of the crane which its employ-ees have traditionally performed. There is thereforeno overlapping area of dispute between these twosets of employees. We find that whether or not anemployee represented by Teamsters should be as-signed to the cranes when they pull trailers doesnot involve a dispute between Teamsters and Oper-ating Engineers.The Board has repeatedly held that Sections8(b)(4)(D) and 10(k) of the Act were intended todeal with disputes between two or more competingemployee groups claiming the right to perform cer-tain tasks, and not, as here, with disputes between aunion and an employer where no such competingclaims between rival groups of employees are in-volved.2Accordingly, we find herein that there is no ju-risdictional dispute within the meaning of Section8(b)(4)(D) and Section 10(k) of the Act. We shalltherefore quash the notice of hearing.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.MEMBER PENELLO, dissenting:2 See Hoisting and Portable Engineers, Local No. 450 (United Engineersd Constructors, Inc), 186 NLRB 835 (1970); Highway Truckdrivers AHelpers. Local 107. InternatioJal Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America, Independent (Safeway Stores Incor-porated), 134 NLRB 1320 (1961).The two cases cited by our dissenting colleague to support his viewthat a jurisdictional dispute exists here are clearly distinguishable. Fromthe dissent's own recitation of the facts of those cases, it is clear that theunions disclaiming the work there did, in fact, at one time perform thatwork. This fact was a predicate to the Board's determining in each casethat the disclaimer was ineffective and that a genuine jurisdictional dis-pute still existed notwithstanding the disclaimer. Here, by contrast, Oper-ating Engineers has not done, and does not seek to do, that work whichTeamsters is seeking. Hence, there is no jurisdictional dispute betweenthese two groups of employees. Whether there exists a cognizable disputebetween Teamsters and some other group of employees or whetherTeamsters action has as a result the paying of two groups of employeesfor the work of one (as our dissenting colleague claims) and thus may beactionable under some other section of the Act are issues not framedbefore us in this proceeding. Rather, we simply find no jurisdictional dis-pute has been shown to exist here between Teamsters and Operating En-gineers. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnlike my colleagues, I find that this case in-volves a jurisdictional dispute between employeesrepresented by Teamsters and employees represent-ed by Operating Engineers. As set forth below, thedispute centers around the question of whether thework of moving trailers by cranes at the Employ-er's jobsite will be performed only by an employeerepresented by Operating Engineers or whether anemployee represented by Teamsters will also beused to accomplish the overall task.Shurtleff has used a single employee representedby Operating Engineers to perform the duty of theoperation of cranes, cherrypickers, and hydracranes, to pull floats" flatbed trailers, and othertrailers since it first received the steel erection con-tract at WNP Units 1 and 4 in August 1976. Foleymade the same assignment in April 1979, when itreceived its contract for the assembly and connec-tion of turbine generators for WNP Units I and 4.In November, Teamsters asserted that employees itrepresented were entitled to some of the work in-volved when cranes were used to pull floats, flat-bed trailers, and other trailers, and it threatened tostrike both employers if a composite crew consist-ing of an employee represented by it and one rep-resented by Operating Engineers were not assignedto replace the single employee represented by Op-erating Engineers. Both Employers refused tocomply with this demand and Teamsters struck andpicketed Shurtleff from November 2-12.Operating Engineers contends that there is nodispute between employees represented by it andthe employees represented by Teamsters over thework in question, yet it strongly asserts that an em-ployee represented by it will at all times operatethe crane, cherrypicker, or hydrocrane. Likewise,Teamsters states that it has no interest in the workcurrently performed by the employee representedby Operating Engineers.3This draws me to theconclusion that the instant case logically fallswithin the ambit of International Brotherhood ofElectrical Workers, Local No. 610 (Landau OutdoorSign Company, Inc.), 225 NLRB 320 (1976), inwhich the Board found that a jurisdictional disputeexisted in analogous circumstances. The employerin Landau maintained approximately 160 billboards,and the work of dismantling existing signs and in-stalling new panels was assigned to employees rep-resented by the Sign Hangers. From 1959 to 1974,when existing panels were removed and new3 It is not clear from the record that an employee represented byTeamsters would undertake any useful work, although Teamsters allegesthat the employee would perform tasks which necessarily accompany theoperation of the crane. However, such assistance work is currently beingperformed satisfactorily and without objection by employees representedby crafts with jurisdiction over the material that is loaded onto the trail-er.panels not immediately installed, those same em-ployees switched off the floodlights, a task com-pleted in a matter of seconds, until such time as thenew panels were hung when the lights wereswitched on. In 1974, the IBEW advised the em-ployer that the work of turning floodlights off andon should be performed by electricians employedby the employer and represented by IBEW. Theemployer refused to make the new assignment.Sign Hangers disclaimed any interest in the disput-ed work and, in view of that alleged disclaimer,IBEW contended there was no jurisdictional dis-pute in the case. The Board rejected that argument,finding that the Sign Hangers purported disclaimerimposed no hardship and involved no sacrifice or"giving up" by the employees it represented. TheBoard noted that wages and other benefits werenot reduced by reason of the Sign Hangers dis-claimer, for the employees' work was still essential-ly the same. Thus, the Board found the Sign Hang-ers purported disclaimer not effective to extinguishthe jurisdictional dispute between the employeesrepresented by that labor organization and employ-ees represented by IBEW.The Board made a similar finding earlier, inLocal 1291, International Longshoremen's Associ-ation, AFL-CIO (Pocahontas Steamship Company),152 NLRB 676 (1965). In that case, longshoremenrepresented by International Longshoremen's Asso-ciation (ILA) picketed to force the employer tochange the assignment of the work of opening andclosing hatches aboard its ships to themselves fromthe ships' crews, represented by the National Mari-time Union (NMU). The NMU then disclaimed in-terest in the work, and ILA argued that there wastherefore no jurisdictional dispute. The Boardfound, however, that the monthly salary of the em-ployees originally assigned the work would not bediminished by the disclaimer as it was not possibleto allocate part of their salary to the specific workof opening and closing hatches. The disclaimer im-posed no hardship or "giving up" by employeesrepresented by NMU and did not therefore elimi-nate the fundamental jurisdictional dispute betweenseamen and longshoremen as to who would openand close ship hatches.I see the situation in this case as being essentiallythe same. Operating Engineers is in no way givingup the tasks employees represented by it currentlyperform in the operation of cranes to pull trailers atthe jobsite, acceptance of a composite crew doesnot, therefore, involve any hardship or sacrifice interms of work loss or compensation. As in Poca-hontas, if this purported "disclaimer" were effectiveit would result in payment for two groups of em-ployees, while only one group did the work. It has TEAMSTERS, WAREHOUSEMEN, GARAGE EMPLOYEES AND HELPERS UNION LOCAL 839179not been shown here that the Teamsters-represent-ed member of the crew would have any significanttask to perform, the crane operation being underthe sole jurisdiction of the employee representedby Operating Engineers, and the related workbeing satisfactorily performed without objection bythe craft which loads the material onto the trailer.For these reasons, I would find that a jurisdic-tional dispute does exist between employees repre-sented by Teamsters and employees represented byOperating Engineers. I therefore think the Boardshould decide whether the dispute has been re-solved by a method agreed upon by all parties and,if it finds it has not, decide the dispute on themerits. In the circumstances here, however, itwould serve no purpose for me to express myviews on issues which my colleagues do not reach.